Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 03/04/2021 is acknowledged.
2.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	The claim does not appear to define what being the “photocatalysts”, thus renders the claim vague and indefinite.  Examiner noted that the instant claim 12 recites “the plurality of photocatalysts 
B.	Claims 3-7 recite the limitation "the fiber” in line 2 (for claims 3-5) and in line 3 (for claims 6-7).  There is insufficient antecedent basis for this limitation in the claim.
C.	Regarding claim 4, the claim recites “the fiber contains a material through which light is able to pass” does not particularly point out what applicants meant by “the fiber” and “a material”, thus renders the claim vague and indefinite.
D.	Regarding claim 13, the limitation on “a gas is able to flow in the space” does not particularly point out what gas is intended to include as part of the claimed invention.  Thus, renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-4 & 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soubeyrat (US 5,215,003).
	Soubeyrat ‘003 discloses a support for manufacturing and storage of cheese, comprising: a mesh having a plurality of weft threads and a plurality of warp threads, with a first of said plurality of weft threads and a first of said plurality of warp threads being in a straight line and stretched perpendicular to each other, and a second of said plurality of warp threads being disposed and and a coating of an anti-corrosion synthetic material which impregnates said threads of said mesh, forming an organic matrix, and forming a projection at each of said at least one crossing zones, said coating covering at least part of said reinforcement and providing a sealed surface (See col. 9, claim 1).  The threads forming the mesh are fibers of high mechanical strength, in particularly glass, carbon, boron or aramid fibers or synthetic fibers of polyester or polyamide, or metal wires (See col. 9, claim 3).  The anti-corrosion synthetic material is thermosetting resin of vinyl ester type.  Other resins, such as phenolic, polyester or epoxy resins, or else elastomers or the edible polyurethane or silicone type may be used.  See col. 4, lines 52-55.  See also entire reference for more details.
	The reference appears to teach a support material having the same structure as the claimed photocatalytic filter, thus anticipates the instant claims.

Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-20 are pending.  Claims 1-13 are rejected.  Claims 14-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.



Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 22, 2021